Citation Nr: 1047188	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a right ankle disorder.

2.	Entitlement to service connection for a lumbar spine disorder, 
to include as secondary to service-connected disabilities.

3.	Entitlement to service connection for a left ear disorder, to 
include sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for a lumbar 
spine disorder and left ear disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate the Veteran 
is currently diagnosed with a chronic right ankle disorder.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in April 2006.  The RO's 
February 2006 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  He has not identified any additional records 
that should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating additional 
records has been satisfied.  The Veteran was afforded a VA 
examination for his right ankle in March 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The March 2007 
VA examination is adequate for the purposes of determining 
service conection, as it involved a review of the Veteran's 
pertinent medical history and physical examination of the 
Veteran, including appropriate diagnostic testing, in determining 
the Veteran does not suffer a right ankle disability.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains he suffers from a right ankle disorder as a 
result of an in-service automobile accident.  Alternatively, he 
asserts he suffers from a right ankle disability due to his 
service-connected left ankle and bilateral knee disabilities. 
Initially, the Board notes that there is conflicting evidence of 
record regarding whether the Veteran currently suffers a 
diagnosed right ankle disability.  In this regard, the Board 
observes that a December 2005 VA treatment record notes mild 
degenerative joint disease of the tibiotalar joint.  A December 
2007 statement from the Veteran's private chiropractor notes the 
Veteran complains of pain and "locking up" in the right ankle, 
but does not provide a diagnosis of a chronic right ankle 
disability.
  
However, a July 2005 VA x-ray noted the right ankle was then 
within normal limits, and a November 2006 private evaluation 
notes the right ankle showed no significant abnormality upon x-
ray.  Finally, a March 2007 VA examination report notes the 
Veteran's complaints of pain without a history of specific 
injury.  Current x-rays revealed no evidence of fracture or 
dislocation with normal joint space.  The VA examiner found the 
Veteran's right ankle to be normal.

In deciding whether the Veteran suffers from a chronic disorder 
of the right ankle, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
evidence over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
That responsibility is particularly onerous where the medical 
evidence diverges.  At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id; see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).

In the instant case, while the December 2005 VA treatment record 
notes that radiographs indicate the Veteran suffers from mild 
degenerative joint disease of the right tibiotalar joint, the 
record does not indicate which radiographs indicate such a 
diagnosis.  Furthermore, as noted above, while the December 2007 
statement from the Veteran's chiropractor notes the Veteran's 
complains of pain and locking up of the right ankle, no diagnosis 
of a chronic disorder is offered.  In comparison, other medical 
evidence of record, including both private and VA treatment 
records, support a conclusion that the Veteran does not suffer a 
right ankle disability, and cites specific x-ray evidence in 
reaching such a conclusion.  As such, in weighing all evidence of 
record, the Board finds the preponderance of the evidence weighs 
against a finding that the Veteran is currently diagnosed with a 
right ankle disability.

The Board acknowledges that the Veteran himself has claimed that 
he suffers from a right ankle disorder.  However, as a layperson, 
the Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the Veteran is competent to 
report (1) symptoms observable to a layperson, e.g., pain; (2) a 
diagnosis that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Furthermore, the Board acknowledges the Veteran's complaints of 
right ankle pain.  However, the Board notes that pain is not, in 
and of itself, a disability for the purposes of service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability).  

In sum, the Board finds that the preponderance of the evidence 
weighs against a finding that the Veteran suffers from a chronic 
right ankle disorder.  Accordingly, the Veteran's claim of 
service connection for a right ankle disorder must be denied.


ORDER

Service connection for a right ankle disorder is denied.


REMAND

The Veteran seeks service connection for a lumbar spine disorder 
and left ear disorder, to include sensorineural hearing loss.  

With respect to service connection for a lumbar spine disorder, 
the Veteran asserts that his low back was injured in an 
automobile accident that occurred during his active service.  In 
the alternative, he contends his currently diagnosed lumbar spine 
disorder is secondary to his service-connected disabilities, 
specifically due to his altered gait.  

During the development of his claim, the Veteran was provided two 
VA examinations with respect to his lumbar spine.  In this 
regard, a November 2005 VA examination report indicates the 
Veteran's lumbar spine disorder is not likely related to his left 
leg disorder, and a May 2008 VA examination report indicates his 
low back disorder is less likely as not caused by, or related to, 
his service-connected left and right knee conditions.  However, 
while both VA examination reports indicate the Veteran's claims 
file was reviewed, neither provides a rationale for the negative 
opinion.  Further, neither the November 2005 nor May 2008 VA 
examiner provided an etiological opinion with respect to direct 
service connection.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be provided a 
new VA examination to determine whether his currently diagnosed 
lumbar spine disorder is etiologically related to his active 
service or, in the alternative, has been chronically worsened by 
his service-connected disabilities of the left and right lower 
extremities.

With respect to the Veteran's claim of service connection for a 
left ear disorder, the Veteran has submitted private audiological 
records indicating he suffers from hearing loss of the left ear.  
Furthermore, he has indicated that his audiologist opined that 
the submitted audiological records show "damage that a 
serviceman would contract while being exposed to get planes 
taking off and landing."  See statement received May 16, 2006.  

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the instant case, the 
Veteran has submitted evidence of a left ear disorder, and has 
asserted his private audiologist has provided an etiological link 
between his current disorder and active service.  As such, the 
Veteran should be afforded a VA examination to determine if any 
current left ear disorder, to include hearing loss, is 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any lumbar spine disorder.  The claims 
file, including this remand, must be made 
available to the examiner for review, and 
the examination report must reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should address the 
following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any current lumbar spine 
disorder is etiologically related to 
the Veteran's active military 
service.

b.	If (a) is answered in the negative, 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that any current lumbar spine 
disorder is proximately due to the 
Veteran's service-connected 
disabilities of the bilateral lower 
extremities.

c.	If (a) and (b) are answered in the 
negative, whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that any current lumbar 
spine disorder has been aggravated 
beyond its normal progression by the 
Veteran's service-connected 
disabilities of the bilateral lower 
extremities.

A detailed rationale should be provided 
for all opinions.

2.	Schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of any disorder of the left ear, 
to include hearing loss.  The claims file, 
including this remand, must be made 
available to the examiner for review, and 
the examination report must reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current left 
ear disorder, to include hearing loss, is 
etiologically related to the Veteran's 
active military service, to include any 
in-service noise exposure.

A detailed rationale should be provided 
for all opinions.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


